DETAILED ACTION
1.	This communication is in response to the amendment filed on 2/22/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1, 2 and 4-20 (renumbered as 1-19) are allowed.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Please amend claim 4 as follows
4. 	 (Currently Amended) The database system of claim 1, in which the instructions for throttle the migration of the portion includes instructions to dynamically adjust the migration the portion based at least based in part on a status of a traffic light, the instructions further including instructions to cause the database to perform operations further comprising: set a status of the traffic light status based at least in part on whether the apply rate is less than the redo rate.






Reasons for allowance
3.	With respect to claim 1 the prior art does not teach or fairly suggest determine redo data corresponding to the activity, wherein the redo data has an associated redo rate; replicate the activity of the first primary database in the standby database based at least in part on the redo data, wherein the replicated activity in the standby database has an associated apply lag; determine an apply lag trend during the migration of the portion of the first primary database to the second primary database; and determine the apply lag exceeds a threshold: determine an average apply rate over a first time period: determine a redo rate generation rate over a second time period; and throttle the migration of the portion of the first primary database to the second primary database based at least in part on the apply lag trend, the average apply rate, and the redo rate.
	With respect to claim 11 the prior art does not teach or fairly suggest determining a redo data corresponding to the activity, wherein the redo data has an associated redo rate; replicating the activity to the standby database based at least in part on the redo data, wherein the replicating has an associated apply lag; determining an apply lag trend based at least in part on one or more historical data associated with the migrating the portion; an evaluating if the apply lag exceeds a 

	With respect to claim 17 the prior art does not teach or fairly suggest determine a redo data corresponding to the activity, wherein the redo data has an associated redo rate; replicate the activity to the standby database based at least in part on the redo data, wherein the replicating has an associated apply lag; determine an apply lag trend based at least in part on one or more historical data associated with the migrating the portion; and evaluate if the apply lag exceeds a threshold, and if so, identify an average apply rate over a first time period, and identify a redo rate generation rate over a second time period; and throttle the migration of the portion based at least in part on the apply lag trend, the average apply rate, and the redo rate.



Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 26, 2022